Citation Nr: 0940525	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim for service 
connection for hearing loss.  

In February 2009, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge, who held 
the record open for 30 days to afford the Veteran the 
opportunity to submit additional clinical evidence in support 
of his claim.  The Board recognizes that the additional 
evidence was received by the Board after the 30-day period 
had elapsed and was not accompanied by a waiver of agency of 
original jurisdiction consideration.  38 C.F.R. § 20.1304(c) 
(2009).  Nevertheless, in view of the favorable decision in 
this appeal, the appellant is not prejudiced by the Board's 
consideration of that additional evidence in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the Board observes that at the February 2009 
hearing, the Veteran indicated that he also wished to file a 
claim for service connection for tinnitus.  As that claim has 
not been developed for appellate review, the Board refers it 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for hearing loss was 
denied in an October 1988 RO decision.  The Veteran did not 
appeal that decision.  

2.  Evidence received since the last final decision in 
October 1988 is new, and is also material because it raises a 
reasonable possibility of substantiating that claim.

3.  The evidence of record is at least in equipoise as to 
whether the Veteran's currently diagnosed bilateral noise-
induced hearing loss is related to his period of active 
service.


CONCLUSIONS OF LAW

1.  The October 1988 RO decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7104 
(West 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for hearing loss.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for hearing loss are 
met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In an October 1988 rating decision, the RO denied the 
Veteran's claim for service connection for hearing loss.  In 
an August 2005 rating decision, the RO found that new and 
material evidence sufficient to reopen the Veteran's claim 
had not been submitted.  The Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in October 1988, the RO denied the 
Veteran's hearing loss claim.  The Veteran did not appeal 
that decision.  A finally adjudicated claim is an application  
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award  
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2009); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the October 1988 
decision became final because the appellant did not file a 
timely appeal.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in March 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence submitted to VA at the time of the prior final 
denial consisted entirely of the Veteran's service medical 
records dated from January 1960 to October 1962.  Those 
records revealed that the Veteran had been treated for 
bilateral ear pain and eardrum inflammation and thereafter 
reported a history of ear problems on separation examination 
in October 1962.  Audiological testing conducted at the time 
of the separation examination indicated some bilateral high-
frequency sensorineural hearing loss that was not disabling 
under VA standards.  38 C.F.R. § 3.385 (2009).

Based on the evidence then of record, the RO concluded that 
the Veteran had not manifested disabling hearing loss in 
service or otherwise shown that he had a chronic hearing 
disability incurred in or aggravated by service.  
Consequently, the claim was denied.

In support of his application to reopen his claim, the 
Veteran submitted reports of VA and private audiological 
examinations conducted in July 2005 and March 2009, 
respectively.  Those examination reports show that the 
Veteran currently has bilateral hearing loss that is 
disabling under VA standards.  38 C.F.R. § 3.385 (2009).  In 
the course of those examinations, the Veteran reported a 
history of in-service and post-service occupational noise 
exposure, but indicated that he had been afforded hearing 
protection by his civilian employer but not by the Army.  
Moreover, while the July 2005 VA examiner declined to relate 
the Veteran's current hearing loss to his period of active 
service, the March 2009 private examiner expressly opined 
that the Veteran's noise-induced hearing loss was caused by 
his exposure to weapons fire in the Army.

Additional evidence not previously of record includes the 
Veteran's February 2009 testimony regarding his extensive in-
service exposure to noise from rifles, hand grenades, and 
related weapons during basic training, advanced individual 
training, and infantry qualification testing.  The Veteran 
also testified that, while his eardrums hurt in service, he 
was told the problem would go away and that after leaving the 
military, his hearing progressively worsened to the point 
that he obtained hearing aids in the 1970s.

The Board finds that the newly received clinical and lay 
evidence, particularly the March 2009 opinion of the private 
audiologist, are both new and material.  That newly submitted 
evidence tends to corroborate the Veteran's contention that 
he currently suffers from bilateral hearing loss that is 
related to his in-service exposure to acoustic trauma.  That 
new evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  Furthermore, that new evidence is 
presumed credible for the purpose of determining whether it 
is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection relates to a previously unestablished facts: 
competent evidence tending to show that he currently suffers 
from bilateral hearing loss that is disabling under VA 
standards and that such hearing loss was incurred in or 
aggravated by in-service acoustic trauma.  Therefore, the 
Board finds that new evidence, when presumed credible for the 
purpose of determining whether it is material, is material.  
Accordingly, the Veteran's claim for service connection for 
hearing loss is reopened, and the Board must now consider 
whether service connection is warranted.

Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2009); 38 C.F.R § 
3.303 (2009).  Service connection for some disorders, 
including sensorineural hearing loss, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (2009); 38 C.F.R. § 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The Veteran contends that he has bilateral hearing loss that 
was caused by noise exposure incurred during active service.  
The record establishes that he served as a light weapons 
specialist in an infantry unit.  Additionally, the Veteran 
testified at his February 2009 Board hearing that he was 
subjected to heavy rifle, grenade, tank, and mortar fire 
during basic training, advanced individual training, and 
subsequent weapons qualification testing throughout his 
period of active service.  He further stated that at the time 
of his exposure to weapons fire in service, his eardrums hurt 
and he experienced some hearing difficulties and ringing in 
his ears, but was told by his platoon sergeant that those 
problems would resolve.  

As the Veteran is competent to state that he experienced 
noise exposure in service, the Board accepts his statements, 
combined with the documentation of his service in the 
infantry, as evidence that the claimed noise exposure did 
occur, and concludes that it is likely that the Veteran was 
exposed to acoustic trauma while on active duty.  The 
Veteran's exposure to acoustic trauma supports his contention 
of the incurrence of bilateral hearing loss in service.  
However, in order to establish service connection, the 
evidence still needs to show a medical nexus linking any 
current disability to the in-service injury.

Service medical records show that on entrance examinations 
administered in January and November 1990, the Veteran did 
not complain of any hearing problems, and scored 15/15, 
bilaterally, on whisper voice tests, which was considered 
normal.  Audiological testing was not performed.  Subsequent 
service medical records reveal that in August 1961, the 
Veteran complained of bilateral ear pain and was clinically 
found to have inflamed eardrums consistent with a diagnosis 
of otitis media.  His service medical records are thereafter 
negative for any complaints or clinical findings of ear 
problems until his October 1962 separation examination, when 
he reported a history of ear trouble.  Clinical examination 
included both a whisper test, on which the Veteran scored 
15/15, and an audiogram, the results of which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
NA
20
LEFT
25
25
20
NA
15

Parenthetically, the Board notes that prior to November 1967, 
service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The above audiological 
findings have been converted to the ISO standard.

The Veteran now contends that he first noticed hearing loss 
in service and that his hearing has progressively worsened 
over time.  He further maintains that, shortly after his 
discharge from the Army, he sought treatment for hearing 
problems at a VA medical facility, but was told that he could 
not receive treatment as his problems were not documented as 
having occurred in service.  Additionally, the Veteran 
asserts that he sought treatment for hearing loss at a 
private clinic in the 1970s and was prescribed hearing aids.  
However, he has informed VA that medical records from that 
clinic are no longer available. 

The record thereafter reflects that the Veteran was afforded 
a VA audiological examination in July 2005 in which he 
reported a history of in-service noise exposure without the 
use of hearing protection.  He stated that, after leaving the 
military, he worked for a few years as a laborer and "used 
some heavy equipment" and thereafter was employed as a 
welder.  The Veteran added that he was afforded hearing 
protection throughout much of his civilian career.  He 
indicated that he had first experienced hearing difficulties 
and ringing in the ears in the 1960s and that his hearing 
loss had tinnitus had progressively worsened over time.  
Audiological testing at the time of the July 2005 VA 
examination yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
70
95
LEFT
10
5
70
70
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
Based on the results of the clinical examination, the VA 
examiner determined that the Veteran had sloping 
sensorineural hearing loss that was worse in the left ear 
than in the right, but severe to profound at the highest 
frequencies, bilaterally.  However, noting that the Veteran 
had not been diagnosed with hearing loss during his period of 
active duty and that he did not complain of hearing loss or 
tinnitus on separation and was found to have normal 
audiometric thresholds at that time, the VA examiner 
concluded that it was less likely than not that the Veteran's 
current hearing loss was incurred in service.  Additionally, 
the VA examiner opined that the etiology of the Veteran's 
hearing loss appeared to "be a combination of genetic and 
environmental factors that have occurred subsequent to 
separation," but did not provide a rationale for that 
opinion.

The Veteran underwent a private audiological examination in 
March 2009 in which he reported that his hearing problems and 
ringing in the ears began during his period of military 
service and progressively worsened over time.  He added that 
he had worn hearing aids since the 1970s and denied any 
significant post-service noise exposure.  On audiological 
testing, the Veteran exhibited sloping high-frequency 
sensorineural hearing loss that was found to be severe in the 
left ear and moderately severe in the right ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
55
60
LEFT
0
5
65
75
90

Based on the results of the examination and a review of the 
Veteran's past family and social history, the private 
audiologist concluded that the Veteran had noise-induced 
hearing loss "secondary to time spent in the army working 
around weapons."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the March 2009 private audiologist's 
opinion, indicating that the Veteran's current bilateral 
hearing loss was incurred through exposure to weapons fire in 
service, is at least equally probative and persuasive to the 
July 2005 VA examiner's finding that the hearing loss had its 
onset after service.  The March 2009 opinion was based on 
that examiner's thorough and detailed examination of Veteran 
and took into account his prior history.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Additionally, that 
opinion is consistent with the other clinical evidence, 
including the Veteran's service medical records, which are 
negative for any complaints or clinical findings of hearing 
problems on entry but reflect treatment for ear pain and 
eardrum inflammation during service.  Moreover, the Board 
considers it significant that while the Veteran scored 15/15 
on a whisper voice test administered during his separation 
examination, he contemporaneously exhibited some hearing loss 
on audiometric testing, which is a more reliable indicator of 
hearing difficulties.  Furthermore, while the Veteran's 
hearing loss was not disabling under VA standards at 
separation, the fact that he displayed some hearing loss at 
that time and currently has significant hearing loss is 
consistent with the March 2009 private examiner's findings 
that the Veteran's hearing loss had its onset in service and 
has progressively worsened over time.  That adds to the 
probative value of that private examiner's opinion.

In contrast, the July 2005 VA examiner's report ignores the 
Veteran's in-service treatment for ear pain and ear drum 
inflammation and does not adequately address his complaints 
of ear trouble and the clinical findings of hearing loss 
noted on separation.  Additionally, while the VA examiner 
concluded that the Veteran's hearing loss and tinnitus arose 
after service due to genetic and environmental factors, no 
rationale was provided for that opinion.  If the examiner 
does not provide a rationale for the opinion, that weighs 
against the probative value of the opinion.  Sklar v. Brown, 
5 Vet. App. 140 (1993).

In addition, the Board finds that the Veteran has provided 
credible lay statements and testimony regarding his extensive 
exposure to acoustic trauma from weapons fire in service.  He 
has also provided competent testimony with respect to having 
first noticed hearing problems and ringing in his ears in 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) 
(lay evidence can be competent to establish diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms supports 
a later diagnosis by a medical professional). 

In light of the credible testimony provided by the Veteran, 
as well as the probative opinion offered by the Veteran's 
private audiologist concerning the relationship between his 
bilateral hearing loss and his period of active service, the 
Board finds that the balance of positive and negative 
evidence is at the very least in relative equipoise.  
Resolving all reasonable doubt remaining in favor of the 
Veteran, the Board finds that service connection for hearing 
loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.

Service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


